               UNITED STATES DISTRICT COURT
                          FOR THE
                    DISTRICT OF VERMONT

UNITED STATES OF AMERICA,     :
                              :
                              :
          v.                  : Case No. 2:90 CR 92-1
                              :
ROBERT J. RIDEOUT             :

                            ORDER

     The Report and Recommendation of the United States

Magistrate Judge was filed March 28, 2019. After careful

review of the file and the Magistrate Judge's Report and

Recommendation, no objections having been filed by any party,

this Court ADOPTS the Magistrate Judge's recommendations in

full for the reasons stated in the Report.

     A district judge must make a de novo determination of

those portions of a magistrate judge's report and

recommendation to which an objection is made.   Fed. R. Civ.

P. 72(b); 28 U.S.C. § 636(b) (1); Perez-Rubio v. Wyckoff, 718

F. Supp. 217, 227 (S.D.N.Y. 1989).   The district judge may

"accept, reject, or modify, in whole or in part, the

magistrate's proposed findings and recommendations."    Id.

     The motion under 28 U.S.C. §2255 to vacate, set aside or

correct a sentence(Doc. 72) is GRANTED.   It is also ordered

that the government’s Motion to Dismiss (Doc. 75), which the

government has elected not to defend (Doc. 90), is DENIED.
     Dated at Burlington, in the District of Vermont, this

20th day of August, 2019.



                              /s/ William K. Sessions III
                              William K. Sessions III
                              U.S. District Court Judge
